Citation Nr: 1112728	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection on a direct basis for heel spurs.

2.  Entitlement to service connection on a secondary basis for heel spurs.

3.  Entitlement to service connection for a hearing loss disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating higher than 100 percent for left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant had service consisting entirely of periods of Active Duty for Training (ADT) and Inactive Duty Training (IDT) in the U.S. Marine Corps Reserve and U.S. Army Reserve.  These periods include a verified period of ADT from November 8, 1982 to June 14, 1983, and a verified period of ADT from February 21, 1989 to April 28, 1989, during which the appellant became disabled due to an injury incurred in the line of duty (left lower extremity Achilles tendon disability).  The appellant contends that his claims for service connection for psychiatric disability and heel spurs are related to this injury. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Special Claims Processing Unit (Tiger Team) located at the VA Regional Office (RO) in Cleveland, Ohio, and from a February 2005 rating decision of the RO in Waco, Texas.  Jurisdiction over the claims file has remained with the RO in Waco, Texas.

In a letter dated in December 2006, the appellant withdrew his appeal on the issue of entitlement to service connection for carpal tunnel syndrome, stating, "I also would like to drop the [c]laim for Carpal Tunnel Syndrome"; thus, although initially appealed, this issue is no longer in appellate status.  38 C.F.R. § 20.204(c) (2010); see also Hanson v. Brown, 9 Vet. App. 29 (1996) [when a claim is withdrawn, it ceases to exist; it is no longer pending, and it is not viable].

The Board notes that, although the appellant requested a BVA hearing in his May 2006 substantive appeal (VA Form 9), he specifically withdrew this request in an August 2006 letter, signed by him.  In a March 2007 VA Form 9, the appellant requested a Board hearing to be attended by his father as his legal power of attorney, and by his accredited representative, as he was unable to attend due to his long-term incarceration.  This request was denied.  The Board points out that 38 C.F.R. § 3.103 (c)(2) (2010) specifically states that the purpose of a hearing is to permit the claimant to introduce evidence into the record, in person, and any available evidence or arguments which he considers material to the claim.  All testimony will be under oath or affirmation and the claimant is expected to be present.  VA will not normally schedule a hearing for the sole purpose of receiving argument from a representative.  Id; see 38 C.F.R. § 20.700 (2010).  Moreover, in light of the voluminous and detailed written argument submitted by the appellant, as well as by his father and representative, it is unclear what additional purpose such a hearing would serve.  It appears that the appellant intends the hearing to be merely a conduit for submission of argument he has already submitted in writing.  Therefore, the request for a representative-attended hearing is denied. 

The Board also notes that the RO initially found that the appellant had not timely filed a notice of disagreement regarding the rating claim for Achilles tendonitis, and the claim seeking service connection for heel spurs.  However, the RO subsequently determined that a letter received in August 2004 was acceptable as a timely notice of disagreement with respect to those claims.  The United States Court of Appeals for Veterans Claims (CAVC) has held that where the RO certifies an issue for appeal without having received a timely substantive appeal, the requirement for a substantive appeal is essentially waived.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) citing Rowell v. Principi, 4 Vet. App. 9 (1993). 
Here, the Board accepts this principle as applicable to the notice of disagreement as well; and indeed, finds that the August 2004 letter adequately expresses disagreement with the rating for Achilles tendonitis and the denial of service connection for heel spurs.  

The rating claim involving service-connected Achilles tendonitis, and the claim seeking service connection on a secondary basis for bilateral heel spurs, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Heel spurs were not manifest in service; symptoms were not present for several years after separation; and the current disability is not related to an injury or disease acquired in the line of duty during a period of ADT, or to an injury acquired in the line of duty during a period of IDT. 

2.  During his service, the appellant was not engaged in combat with the enemy.

3.  The appellant's bilateral hearing loss disability was noted at entry, and was not worsened as a result of an injury or disease acquired in the line of duty during a period of ADT, or an injury acquired in the line of duty during a period of IDT. 

4.  The appellant does not have PTSD. 

5.  A current psychiatric disability is not related to an injury or disease acquired in the line of duty during a period of ADT, or to an injury acquired in the line of duty during a period of IDT.  


CONCLUSIONS OF LAW

1.  Heel spurs were not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

3.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist veterans in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The CAVC has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In February 2004 and April 2004 pre-rating letters, the RO notified the appellant of the evidence needed to substantiate his claims for service connection.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant was notified of all the elements of Dingess notice, including the disability-rating and effective-date elements of his claims, in March 2006 and May 2007 letters.

Contrary to VCAA requirements, of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  However, the timing deficiency was cured by readjudication of the claims in supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the appellant's service treatment records and all of the identified post-service private and VA treatment records.  

The appellant has not been provided with a VA examination as to the etiology of his claimed service-connected disabilities.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, regarding heel spurs, no examination was required, because there is no injury or disease in service that may be related on a direct basis to a current diagnosis of heel spurs.  The appellant injured his left Achilles tendon in service; however, there was no injury to the right foot or heel, and there is no record of left heel complaints or findings at the time of the injury, or for several years after service.  The matter of service connection on a secondary basis will be addressed in the remand, below.  Regarding the appellant's pre-existing hearing loss disability, as will be discussed in more detail below, the disability was noted at entry, and was not worsened during a qualifying period of service.  Regarding psychiatric disability, there was no injury or disease during a qualifying period of service that may be related to a current psychiatric disability under provisions of 38 C.F.R. § 3.303; and, while there is a confirmed stressor under 38 C.F.R. § 3.304(f) of injuring his Achilles tendon, there is no credible diagnosis of PTSD.  Accordingly, no examination or opinion is necessary regarding these claims.

II.  Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

The Board notes initially that the appellant did not have active service during a period of war, and neither the evidence nor the appellant contends that he engaged in combat with the enemy, or that any claimed disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

Heel Spurs

Service treatment records from the appellant's initial period of ADT reveal that, on examination for enlistment in June 1982, as well as one year later in June 1982, the appellant's feet were normal.  The appellant's feet were also normal in August 1985 and September 1986.  Regarding the period of ADT in 1988-1989, an examination in March 1988 reveals normal findings for the feet.  A podiatric consultation report dated February 27, 1989 reveals an injury to the left Achilles tendon the previous day, with pain and selling.  A strain and partial tear of the left Achilles was diagnosed.  An April 1989 report reveals a diagnosis of chronic Achilles tendonitis.  The injury was described as a fall down 3 steps while carrying 3 duffle bags with hyperextension of the left Achilles tendon.  

After service, there is no record of treatment or diagnosis of heel spurs until March 1999, more than a decade after the injury to the appellant's left Achilles tendon.  While the appellant has at times contended that he experienced symptoms of heel spurs continuously since service, this assertion is inconsistent with his actions.  Indeed, the appellant first filed a claim regarding heel spurs in 2004.  This, despite filing prior claims where heel spurs were not mentioned.  The appellant filed a claim seeking service connection for Achilles tendonitis in April 1991, but did not mention heel spurs or related symptoms.  He was examined in May 1991, but heel spurs were not reported or found.  He initially reported heel pain to VA in July 1992.  While "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology," Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) here, the appellant took action regarding one disability that he believed was service-connected, and yet remained silent regarding heel spurs.  Such inaction regarding heel spurs while active regarding other complaints is evidence against continuity of symptomatology.  To this extent, the Board finds his current assertion to be lacking credibility.  

In response to the July 1992 claim, an examination was conducted in November 1992, including x-rays of the foot, however, no heel spurs were found.  Another examination was conducted June 1993, and x-rays were taken for the specific purpose of determining whether there was a possible calcaneal spur.  X-rays at that time showed that the bony architecture of the lateral left calcaneous was unremarkable.  It is not until May 1999 that heel spurs were confirmed by x-ray.  Nevertheless, symptomatology was certainly demonstrated as early as July 1992.  However, this is still several years after the ADT injury in 1989.  Moreover, despite the fact that the appellant is service-connected only for the left Achilles tendon, heel spurs were found to be present with respect to both the right and left foot.  This finding weighs against a conclusion that the heel spurs resulted directly from the 1989 injury.

Thus, the evidence demonstrates that there is no reference to heel spurs in connection with the appellant's line of duty injury in February 1989, or for several years thereafter.  Moreover, there is no medical opinion that relates his current heel spurs directly to the February 1989 injury.  The appellant has at times contended that they are related.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, to the extent that the appellant now contends that there was direct incurrence of these injuries, his opinion is based in part on an assertion of continuous symptomatology, which the Board has found lacking in credibility.  He has not otherwise explained how an injury to the left Achilles tendon could directly result in heel spurs on both feet.  As such, the Board finds his nexus opinion unpersuasive.  Indeed, for the most part, the appellant has contended that his heel spurs resulted from a change in gait resulting from his service-connected left lower extremity Achilles tendon disability.  That matter will be addressed in the remand below.

The appellant's twin brother has submitted several statements attesting to the appellant's difficulties resulting from his physical and psychiatric disabilities; however, he has not purported to provide an independent account of the incurrence of these disabilities, but simply his current observations.    

The appellant's father submitted a written statement in June 2004 attesting to the appellant having written home at some point during service complaining of trouble with both his heels.  However, this statement stands in contrast to the service treatment records, which reflect definite complaints regarding the left Achilles tendon, but which reflect no complaints regarding a heel problem.  As discussed above, this is not a situation where the service treatment records are simply silent.  They contain affirmatively normal findings regarding the feet, and reflect treatment and evaluation for a problem in the vicinity of the feet.  It logically follows that any complaints the appellant had regarding the heels would have been discussed had he actually experienced such symptoms.  The fact that he reported other left lower extremity symptoms, but did not report heel symptoms leaves the Board to conclude that the recent statements of the appellant and his father concerning his experience of heel complaints in service are not credible.  

Finally, the Board acknowledges the submission of several Internet articles addressing a potential relationship between Achilles tendonitis and heel spurs.  However, these are not probative of direct incurrence, but relate to incurrence on a secondary basis.  As such, they will be addressed in regard to the remanded claim. 

In conclusion, the Board finds that there was no injury to the appellant's heels in the line of duty during a period of ADT or IDT.  The Board further finds that his current heel spurs are not related to his February 1989 ADT injury.  As such, service connection for heel spurs on a direct basis is not in order. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the/each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hearing Loss

Service treatment records from the appellant's initial period of ADT reveal that, on examination for enlistment in June 1982, the appellant was found to have defective hearing, and was assigned a PULHES value of H-2.  PULHES is the six categories into which a physical profile is divided.  The H stands for hearing and ear.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); see also Army Regulation (AR) 40-501, (RAR 23 August 2010).  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
70
70
LEFT
20
15
5
20
25

One year later in June 1983, the following pure tone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
70
75
LEFT
15
15
15
20
30

During the appellant's service in the Reserves, several audiometric examinations were conducted.  

In July 1985, the following pure tone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
60
55
60
LEFT
5
10
5
10
15

On August 1, 1985, the following pure tone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
60
70
65
LEFT
25
10
10
20
25

On August 7, 1985, the following pure tone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
60
60
65
LEFT
15
10
10
20
30

On examination in March 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
35
45
LEFT
0
0
5
20
20

The appellant was assigned a PULHES value of H-2.  

Also in February 1988, the appellant signed a report of medical history attesting to a history of hearing loss.  It was noted that he also had a H-2 PULHES value when he enlisted in the U.S. Marine Corps in 1982, and that this had remained stable with no treatment ever.  

Thus, while the presumption of soundness is potentially applicable to the period of ADT in 1989 during which the appellant became injured in the line of duty, as reflected by the grant of service connection for left lower extremity Achilles tendonitis, as defective hearing was noted on the initial examination at enlistment in 1982, the presumption of soundness does not attach regarding hearing loss, and the appellant must establish that his hearing loss disability was worsened beyond the normal course of the disease by an injury or disease incurred in the line of duty during his a period of ADT, or by an injury incurred in the line of duty during a period of IDT.  Indeed, the appellant has conceded that he had a pre-existing disability.  In a statement accompanying his VA Form 9, he wrote, "I admit that my hearing wasn't perfect, as I had a pre-existing hearing loss that was caused by a childhood ear infection."  However, he contends that his hearing was further damaged by noisy environments during his service in the Reserves.  

Here, there is no record of such injury or disease, and the appellant's hearing does not appear to have worsened over the course of his service.  Indeed, none of the pure tone thresholds as measured in March 1988 is worse than those measured in June 1982.  While the appellant has asserted that the readings between June 1982 and June 1983 show a worsening in some ranges, other ranges show an improvement; and, when viewed over the entire period of service, there is no worsening in any of the ranges.  

The appellant contends that various ailments experienced during service are evidence of a worsening.  These include sinus problems, headaches, ear aches, tonsillitis, vomiting, a urinary tract infection, viral syndrome, strep throat, etc.  He further contends that the fact that he indicated ear, nose and throat trouble on a report of medical history in September 1983 is supportive of worsening.  However, the experience of symptomatology that is nominally related to the ears does not constitute evidence aggravation.  The CAVC has held that evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Here, the specific audiometric findings are far more persuasive with respect to the question of worsening, than the various ear, nose and throat complaints recorded in the service records and by the appellant.  

The appellant further contends that the March 1988 results were falsified to reflect an improvement in his hearing.  The appellant has offered no corroboration of this extraordinary assertion.  In the absence of corroborating evidence, the Board does not accept the appellant's self-serving assertions of deliberate manipulation of medical findings.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

After service, the appellant did not file a claim regarding hearing loss until 2004, approximately 15 years after his last period of ADT.  This, despite filing claims for other disabilities.  Thus, he demonstrated that he understood the process for obtaining VA disability compensation and availed himself of that process to the extent that he believed himself entitled.  Indeed, he was examined in May 1991, at which time he reported a subjective slight hearing loss in the right ear only.  However, he did not file a claim with VA until 2004.  

Pertinent to the period of the current claim, the appellant has been examined privately.  In July 2006, the following pure tone averages were recorded without a hearing aid:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
80
80
85
LEFT
25
25
40
45
55

In October 2006, the following pure tone averages were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
75
-
80
LEFT
25
25
35
-
50

Thus, the evidence demonstrates a pre-existing hearing loss disability, which did not worsen during the appellant's service.  Moreover, there is no medical opinion that relates any current hearing loss disability to an injury or disease incurred in the line of duty during a period of ADT, or to an injury incurred in the line of duty during a period of IDT.  While the appellant apparently believes that his hearing loss disability was aggravated by service, his opinion is not persuasive.  First, he appears to make no distinction between periods of ADT and IDT and his general duties in the Reserves.  Significantly, he has pointed to no specific injury or disease in the line of duty during a period of ADT or IDT that worsened his hearing.  As he has no active duty service, but only periods of ADT and IDT, the evidence must establish such specific disease or injury in the line of duty during a qualifying period of service.  

Moreover, the appellant has not explained why his audiometric readings do not reflect the worsening he alleges, or why it was specifically noted in March 1988 that his hearing had remained stable.  

In conclusion, the Board finds the clinical evidence to be more persuasive than the appellant's assertions.  The clinical evidence establishes that there was no worsening of the appellant's pre-existing hearing loss disability during service, and no current hearing loss disability may be related to an injury or disease incurred in the line of duty during a period of ADT, or to an injury incurred in the line of duty during a period of IDT.  As such, service connection for a hearing loss disability is not in order. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Psychiatric Disability

The appellant maintains that he has an acquired psychiatric disability, claimed to be PTSD, that has resulted from his 1989 ADT injury.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Service treatment records contain no reference to psychiatric treatment or diagnosis.  Examinations conducted in June 1982, June 1983, August 1985, September 1986, and March 1988, contained normal psychiatric findings.  

After service, the appellant started psychiatric counseling with VA in 1992.  In a July 1992 report, the appellant stated that he felt like things were closing in him.  He thought that it was because his twin brother had been sent to prison with a life sentence, and he could not go on with his life knowing that his brother would not have the same opportunity.  The examiner noted what appeared to be some guilt over his twin brother being in prison, "whereas, he should be with him."  In August 1992, the appellant denied any prior history of psychiatric illness or hospitalization.  While the appellant's Achilles tendon injury was noted as a medical problem, this was not described as a factor in his psychiatric problems.  The appellant reiterated that his main problem was the fact that his twin brother had been sent to prison.  The appellant was diagnosed with dysthymic disorder.  

In a September 1994 evaluation, the examiner noted deteriorating symptoms over the prior year, and especially since March 1994, with the longstanding stressor identified as his twin brother's incarceration and his parents' separation.  It was noted that he was preoccupied with his brother's imprisonment.  He was diagnosed with a thought disorder (rule out) and dysthymic disorder.  He was recommended for inpatient evaluation.  

The appellant was admitted for psychiatric evaluation in October 1994 due to complaints of persistent feeling of depression "for the past two years," which had deepened in the preceding few months.  He denied any previous history of psychiatric hospitalization.  The appellant was discharged the following month with a diagnosis of dysthymia.  

A May 1999 treatment report from the Texas Department of Criminal Justice includes the appellant's assertion that he had PTSD due to "life stressors."  The resulting diagnosis was to rule out major depression.  The appellant was referred to a psychologist.  In a June 1999 report, the appellant stated that, during his 30-day VA hospitalization in 1994 (reported as 1995), he had been diagnosed with PTSD because of "my life being destroyed by my brother's life."  As discussed above, the VA hospital report does not reflect a diagnosis of PTSD.  The diagnosis in June 1999 was adjustment disorder with depressed mood, rule out major depressive disorder, and alcohol dependence.  

Thus, with respect to consideration of the claim under 38 C.F.R. § 3.303, there is no disease or injury in service that may be directly related to an acquired psychiatric disability.  With respect to consideration under 38 C.F.R. § 3.304(f), the appellant maintains that his stressor was the injury in 1989, and the resulting difficulty in dealing with his physical limitations.  The occurrence of that stressor may obviously be conceded.  However, there is no diagnosis of PTSD other than as related by the appellant to VA and to health care providers.  

The appellant has repeatedly, throughout the course of his claim, asserted that he was diagnosed with PTSD during his 1994 inpatient stay.  His representative has also asserted that this hospitalization was to deal with anxiety due to an inability to function physically because of his injury.  However, the actual report of that hospitalization is of record, and reflects that issues with his family were essentially the only concerns discussed.  The representative also noted that a diagnosis of PTSD was provided.  However, no such diagnosis is included on the discharge report.  The diagnosis was dysthymia.  The appellant asserted in a December 2009 letter that the records of his inpatient stay have subsequently been modified by VA to cover up his diagnosis of PTSD.  The Board simply notes that this is an assertion of extraordinary and deliberate manipulation of evidence on the part of VA, for which the appellant has provided no substantiation other than his self-serving accusation.  The Board accords his assertion no credibility.  

In sum, the appellant does not have PTSD, and there is no injury or disease incurred in the line of duty during a period of ADT, or injury in the line of duty during a period of IDT that may be related to his current acquired psychiatric disorder.  As such, service connection under 38 C.F.R. § 3.303 and 38 C.F.R. § 3.304(f) is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for heel spurs, on a direct basis, is denied.

Service connection for a hearing loss disability is denied.

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.



REMAND

Achilles Tendonitis

The appellant's service-connected Achilles Tendonitis is evaluated under a diagnostic code (5284) that pertains generally to injuries of the foot.  However, as discussed in the Board's decision above, the appellant has a significant foot injury (heel spurs/plantar fasciitis) that is not service-connected.  The Board may compensate the appellant only for service-connected disability.  However, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Moreover, the appellant has not been afforded a VA examination in connection with his claim for increase, and the most recent VA examination to evaluate his service-connected foot disability was in March 1993, almost 18 years ago.  

VA's duty to assist the appellant includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board acknowledges that the appellant was scheduled by the RO for a VA examination in November 2009, and it was noted that the appellant failed to report for that examination.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, and the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655 (2010).

However, as is known to the RO, the appellant has been incarcerated with the Texas Department of Corrections since March 1999, and is serving a 50-year sentence.  

VA has a statutory obligation to assist veterans in the development of their claims; the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration given to their fellow veterans.  38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In particular, the CAVC in Bolton specified that the record contained neither information concerning the efforts expended by the RO in tailoring its examination request to the appellant's incarceration nor any explanation as to why a VA examiner was not directed to perform the examination.  Similarly, in this case, the record contains only the examination request and the notice of failure to report.  

Here, there is no information provided by the RO as to any efforts made to tailor the examination request to the appellant's incarceration.  The claims file simply contains the examination request, noting that the appellant is incarcerated, and the notice of failure to report.  Without the specific information noted in Bolton, the Board cannot conclude that the duty to assist has been satisfied, or that good cause was not shown for the failure to report.  

Heel Spurs

In a March 2004 written statement, the appellant asserted that his heel spurs are a result of compensation for his left Achilles tendon.  He also submitted several Internet articles that discuss in general terms a potential relationship between Achilles tendonitis and the development of heel spurs.

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the claimant sustained an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

As the appellant has a service-connected left Achilles tendon disability that may arguably be related to an established condition of bilateral heel spurs, a medical examination and/or opinion are necessary to reach a decision on the claim.  

The Board also notes that in April 2007 written argument, the appellant requested extraschedular consideration for this service-connected left lower extremity Achilles tendonitis.  

Accordingly, the case is REMANDED for the following action:

1.  Make every reasonable effort to schedule the appellant for an examination to ascertain the current level of disability caused by his service-connected Achilles tendonitis, and to ascertain the nature and etiology of his heel spurs.  If necessary, request that the correctional facility conduct the examination.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

* The examiner is asked to determine the extent of disability that is attributable to the service-connected Achilles tendonitis, and distinguish any symptomatology attributed to the nonservice-connected heel spurs.  

* The appellant maintains that he incurred bilateral heel spurs as a result of compensation and/or altered mechanics resulting from his service-connected left Achilles Tendonitis.  The examiner is therefore asked to provide an opinion as to whether there is at least a 50 percent probability that the bilateral heel spurs are related to the service-connected left Achilles tendonitis.  A supporting rationale for the opinion, with reference to the pertinent evidence, as well as commonly accepted medical principles, is requested.

2.  If an examination cannot be scheduled due to the appellant's incarceration, submit the claims folder for preparation of an opinion as to the etiology of the appellant's heel spurs, based on claims file review.  Also include a memorandum in the claims file including information concerning the efforts expended in tailoring the examination request to the appellant's incarceration and/or any explanation as to why a VA examiner was not directed to perform the examination. 

3.  Readjudicate the remanded claims.  Address the appellant's request for extraschedular consideration for left lower extremity Achilles tendonitis.  If either the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


